DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III, claims 4, 5, and 17 in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts searching additional groups would not place a serious search burden on the office.  This is not found persuasive because as the instant application is a national stage entry and thus is under unity of invention, not search burden. Thus this argument is not persuasive.  The response further provides arguments the art of record is different than the entirety of the limitations of claim 4 and 10.  This argument has been thoroughly reviewed but is not considered persuasive as the art of record renders obvious the feature of rolling circle amplification that unifies all pending independent claims.
Applicant further has elected 
    PNG
    media_image1.png
    243
    468
    media_image1.png
    Greyscale

However, no such species election was required.
Claims 1-3, 6-16, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.
Priority
	The instant application was  filed 01/25/2019 is a national stage entry of  with an international filing date: 06/01/2017 and claims foreign priority to JP2016-145839 , filed 07/25/2016 and claims foreign priority to JP2017-050490 , filed 03/15/2017.  Neither the foreign priority documents are in English.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2019 and 2/15/2019 are being considered by the examiner.
Drawings
The drawings are objected to because figures 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 52-, 5-3, 5-4, 5-5, 5-6, etc. contain nucleic acid sequences that are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for detecting a gene mutation(s), however the last positive active step is drawn to detecting amplified nucleic acid with a detection reagent.  Therefore it is unclear as to whether the method is drawn to method for detecting a gene mutation(s) or detecting amplified nucleic acid with a detection reagent.  
Claim 4 recites, “primer-binding sequence adjacent to the 5'-side thereof.”  The metes and bounds are unclear what, “the 5'-side thereof” is referencing.  Thus the artisan is unclear what is inside or outside the claim so as to avoid infringement.
Claim 4 recites the limitation "the first oligonucleotide primer" in the wherein clause  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite, “first oligonucleotide primer.”  Thus it is unclear what “first oligonucleotide primer” is referencing.  If the intent is to have antecedent basis in first primer of the hybridizing step, the claim should be amended to recite, “first primer.”
Claim 4 recites, “a region adjacent to the 3'-side thereof.”  The metes and bounds are unclear what, “the 3'-side thereof” is referencing.  Thus the artisan is unclear what is inside or outside the claim so as to avoid infringement.
Claim 4 continues by reciting, “the same sequence as the sequence.”    First “the “same sequence” lacks antecedent basis.  Further the claim recites, “sequence” multiple times.  Thus the metes and bounds of the claim are unclear of what is required by the recitation.  This rejection can be overcome by amending the claims to more clearly indicate that the recitation is referencing.
Claim 4 recites, “  7Docket No.: 32421/53556 a second primer-binding sequence adjacent to the  5'-side thereof.”  The metes and bounds are unclear what, “the 5'-side thereof” is referencing.  Thus the artisan is unclear what is inside or outside the claim so as to avoid infringement.
Claim 4 recites the limitation "the second oligonucleotide primer" in the wherein clause  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite, “second oligonucleotide primer.”  Thus it is unclear what “first oligonucleotide primer” is referencing.  If the intent is to have antecedent basis in second primer of the second hybridizing step, the claim should be amended to recite, “second primer.”
Claim 4 continues by reciting, “the same sequence as the region adjacent to the 5'-side of the sequence.”    First “the “same sequence” lacks antecedent basis, except for the previous recitation of “the sequence”, which is indefinite as detailed previously.  Further the claim recites, “sequence” multiple times.  Thus the metes and bounds of the claim are unclear of what is required by the recitation.  This rejection can be overcome by amending the claims to more clearly indicate that the recitation is referencing.
Claim 4 recites, “a sequence adjacent to the 3'-side thereof.”  The metes and bounds are unclear what, “the 3'-side thereof” is referencing.  Thus the artisan is unclear what is inside or outside the claim so as to avoid infringement.
Claim 5 and 17 are rejected as they depend from claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (Analytical Chemistry (2016, June 27) volume 88, pages 7137-7144)
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for detecting a gene mutation” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims as the claims provide no active steps in which a mutation is detected.
This rejection is provided in view of the breadth of the claims.
Fujita teaches in figure 2

    PNG
    media_image2.png
    538
    834
    media_image2.png
    Greyscale

	Thus Fujta teaches the active step of the claims of hybridizing a nucleic acid target and primer to a circular DNA, performing rolling circle amplification, using the product of the rolling circle amplification and a primer to hybridize to a second circular DNA and performing a second rolling circle amplification and detecting.
With regards to claims 5 and 17, Fujita teaches the second circle provides G4 strings which are detected by ThT-HE.


Claim(s) 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Landegren (WO2014/076209)
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for detecting a gene mutation” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims as the claims provide no active steps in which a mutation is detected.
This rejection is provided in view of the breadth of the claims.
With regards to claim 4, Landegren teaches, “The present invention lies generally in the field of nucleic acid amplification by rolling circle amplification (RCA), and particularly in the concept of generating a localised, more than linear, amplification based on RCA in at least two rounds of amplification. The product of the second (or further) RCA reaction is not physically derived from the first (or earlier) RCA product and the second or further round of RCA amplification provides a means for amplifying the signal obtainable from a rolling circle amplification reaction. The method of the invention involves generating a second RCA product by RCA of a second, separate, RCA template. By ensuring that the reaction product of the second RCA is physically attached to the product of a first RCA reaction a localised amplification reaction may be obtained.”(page 1 first paragraph).
Landegren teaches,” The sRCA methods of the present invention offer the potential to identify and count even very rare mutations, including when relatively error-prone mutation detection methods are used. Thus a first RCA product may be generated using a mutation-containing analyte target nucleic acid circle as first RCA template and the repeated occurrence of a mutant sequence in the first RCA product may be detected, by using an allele-specific (e.g. mutation-specific) probe for the second CA i.e. a probe which recognises the mutant sequence present in the monomer repeats of the first RCA product.”
Thus Landegren teaches the active step of the claims of hybridizing a nucleic acid target and primer to a circular DNA, performing rolling circle amplification, using the product of the rolling circle amplification and a primer to hybridize to a second circular DNA and performing a second rolling circle amplification and detecting.
With regards to claim 5, Landegren teaches, “In these embodiments, the signal producing system may include a probe nucleic acid or oligonucleotide that specifically binds to a sequence found in the RCA product (i.e. a reporter domain sequence), where the probe nucleic acid/oligonucleotide may be labelled with a directly or indirectly detectable label.”  (page 85, 1st full pargraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren (WO2014/076209) and Kataoka (Analytical Chemistry (2014) volume 86, pages 12078-12084)
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for detecting a gene mutation” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims as the claims provide no active steps in which a mutation is detected.
This rejection is provided in view of the breadth of the claims.
With regards to claim 4, Landegren teaches, “The present invention lies generally in the field of nucleic acid amplification by rolling circle amplification (RCA), and particularly in the concept of generating a localised, more than linear, amplification based on RCA in at least two rounds of amplification. The product of the second (or further) RCA reaction is not physically derived from the first (or earlier) RCA product and the second or further round of RCA amplification provides a means for amplifying the signal obtainable from a rolling circle amplification reaction. The method of the invention involves generating a second RCA product by RCA of a second, separate, RCA template. By ensuring that the reaction product of the second RCA is physically attached to the product of a first RCA reaction a localised amplification reaction may be obtained.”(page 1 first paragraph).
Landegren teaches,” The sRCA methods of the present invention offer the potential to identify and count even very rare mutations, including when relatively error-prone mutation detection methods are used. Thus a first RCA product may be generated using a mutation-containing analyte target nucleic acid circle as first RCA template and the repeated occurrence of a mutant sequence in the first RCA product may be detected, by using an allele-specific (e.g. mutation-specific) probe for the second CA i.e. a probe which recognises the mutant sequence present in the monomer repeats of the first RCA product.”
Thus Landegren teaches the active step of the claims of hybridizing a nucleic acid target and primer to a circular DNA, performing rolling circle amplification, using the product of the rolling circle amplification and a primer to hybridize to a second circular DNA and performing a second rolling circle amplification and detecting.
With regards to claim 5, Landegren teaches, “In these embodiments, the signal producing system may include a probe nucleic acid or oligonucleotide that specifically binds to a sequence found in the RCA product (i.e. a reporter domain sequence), where the probe nucleic acid/oligonucleotide may be labelled with a directly or indirectly detectable label.”  (page 85, 1st full paragraph).
Landegren does not specifically teach the use of guanine quadruplex by use of ThT-HE or ThT-DB (quadruplex binding dyes).
However, Kataoka teaches, “ Some ligands could indicate G4s based on fluorescence intensity or color changes,6−11 and others could specifically suppress gene expression.Among these, ThT, which is a well-known amyloid-binding compound, is likely to be a unique ligand, particularly because it was found to maintain protein homeostasis and extend the lifespan of Caenorhabditis elegans.  Furthermore, Mohanty et al. very recently showed that ThT could stabilize the antiparallel G4 form of 22AG, which is a 22-mer sequence found in human telomeres, in neutral buffer solution (pH 7.2) with a low-salt concentration (50 mM K+ ) and emit fluorescence with enhanced intensity. These results suggest the significance of chemical modifications of ThT.” (12078, 1st column, 1st paragraph). Kataoka teaches, “We found that a minimal ThT modification at the N3 position could greatly influence the selectivity for G4 topological structures as well as fluorescence intensity. The advantage of ThT-HE over the original compound ThT as a G4 probe could be demonstrated using not only a sensitive fluorometer and imager but also with conventional optical tools, which indicated that the difference between these two dyes was clearly significant. In addition, we confirmed that ThT-DB and ThTHE retained G4 conformation-inducing abilities in biological buffers with normal salt concentrations, and the induced topology of G4 could be altered by different N3 substituents. .”(12083, 1st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design the second circular DNA to produce RCA products with guanine quadraplex and detect with ThT dyes,  The artisan would be motivated as Kataoka teaches, “The advantage of ThT-HE over the original compound ThT as a G4 probe could be demonstrated using not only a sensitive fluorometer and imager but also with conventional optical tools, which indicated that the difference between these two dyes was clearly significant. In addition, we confirmed that ThT-DB and ThTHE retained G4 conformation-inducing abilities in biological buffers with normal salt concentrations, and the induced topology of G4 could be altered by different N3 substituents.”  The artisan would have a reasonable expectation of success as the artisan is merely substituting one detection method for another.
Summary
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634